    Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                           CRIMINAL ACTION

 VERSUS                                             NO. 2:17-cr-181

 CHAD ALLEN SCOTT, ET AL                            SECTION “H”




MEMORANDUM IN SUPPORT OF RENEWED MOTION TO COMPEL DISCOVERY


MAY IT PLEASE THE COURT:

       Defendant, Chad A. Scott (“Scott” or “Defendant”), submits this Memorandum in Support

of his Motion to Compel Discovery. The discovery at issue involves investigative materials related

to the criminal complaint filed in the Southern District of Texas against Johnny Domingue

(“Domingue”), a critical witness in the upcoming trial on the second set of counts against Scott.

       Although this Court previously denied Scott’s motion seeking the production of the

investigative materials (R. Doc. 519), emails recently produced by the Government make clear

that 1) the Government intends on calling Johnny Domingue as a witness in its case; and 2) the

Government’s prosecution team in this case has become part of Domingue’s prosecution team in

the Southern District of Texas. In January of this year, Charles Miracle contacted Johnny

Domingue’s Southern District of Texas appointed defense attorney (Mark Diaz) about Domingue

testifying and providing “substantial assistance” against Chad Scott in exchange for the

government “filing a Motion for Downward Departure Under U.S.S.G. Section 5K1.” The emails

memorializing this arrangement are copied in the text below:




                                                1
Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 2 of 15




                              Email #1




                                  2
Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 3 of 15




                           Email #2




                                  3
       Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 4 of 15




Notably, Anibal Alaniz, the AUSA prosecuting Domingue in Texas refers to the Domingue and

Scott prosecution teams as the “Government.” Neither Mr. Miracle nor Mr. Alaniz differentiate

between the Domingue and Scott prosecution teams in the emails. Nor could they because the

emails make clear that the Scott and Domingue prosecution teams are working together and have

reached an agreement among their respective offices to file a Motion for Downward Departure on

Domingue’s behalf in exchange for Domingue’s substantial assistance in testifying against Scott

in his trial.

I.         Background

           A.       Background on the second set of counts

           The second set of counts against Scott involves the alleged conversion of seized property

located in file cabinets in the DEA office in Metairie, Louisiana. The allegedly converted property

consists of cash from wallets, a plastic gun case, and a drawer of old flip phones. Significantly, the

only Government witnesses with firsthand knowledge of these alleged conversions are Karl

Newman and Johnny Domingue, former members of the DEA task force.

           Throughout the second set of charges, the date of January 26, 2016 looms large.1 This is

the date of Johnny Domingue’s arrest here in Louisiana, which was the catalyst for the events

giving rise to the second set of charges. The Government’s theory is that Scott and his co-defendant

converted the property in question for two reasons, both relating directly to Johnny Domingue: (1)

to pay for Johnny Domingue’s defense of charges related to his January 26, 2016 arrest; and (2) to

get rid of property in the event Johnny Dominque decided to cooperate with the Government and

implicate the defendants as co-conspirators to conversion.



1
    E.g., ¶¶ 39, 41, and 43 of the Superseding Indictment. (R. Doc. 71).




                                                            4
    Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 5 of 15




        B.       The Government consented to Johnny Domingue’s request for early
                 termination of supervised release in August 2020.

        On February 22, 2018, Johnny Domingue pleaded guilty before Judge Eldon Fallon to two

counts of possession with intent to distribute cocaine and conspiracy to commit conversion of

property by government officer.

        Judge Fallon sentenced Johnny Domingue to twenty-one months imprisonment and three

years of supervised release. The conversion count to which Johnny Domingue pleaded guilty is

essentially the same as the conversion counts contained in the second set of charges against the

defendants in this case.2 Johnny Domingue began cooperating with the Government shortly after

his January 2016 arrest and his cooperation helped lead to the indictment in this case. In fact,

Johnny Domingue testified as a Government witness in both trials in this case pertaining to the

first set of charges against Scott. Johnny Domingue commenced his term of supervised release on

March 8, 2019.

        C.       Johnny Domingue is arrested in Texas in September 2020.

        On September 9, 2020, a criminal complaint was filed charging Johnny Domingue with

the violation of 21 U.S.C. § 841(a)(1), possession with intent to distribute more than five kilograms

of cocaine.3 According to the criminal complaint, Johnny Domingue began contacting a HSI

confidential informant (“CI”) in August 2020 about distributing cocaine in Houston and

Louisiana.4 Johnny Domingue previously met the CI while both were in federal custody at the

Federal Detention Center in downtown Houston.




2
  See Exhibit 2, No. 2:16-cr-00092 (E.D. La.); R. Doc. 116.
3
  Attached hereto as Exhibit 1 is a copy of the Criminal Complaint, United States of America v. Johnny Jacob
Domingue, No. 4:20-cr-00470 (S.D. Tex.).
4
  According to Special Agent Juan Varela, Jr. of the United States Homeland Security Investigations Unit (“HSI”).




                                                       5
    Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 6 of 15




        Ultimately, on September 9, 2020, HSI agents executed a controlled buy with Johnny

Domingue, culminating with Johnny Domingue driving a vehicle that contained eight kilograms

of cocaine, with which he was caught red-handed. According to Agent Varela, in August 2020,

Johnny Domingue exchanged multiple phone calls and text messages about the scheme to

distribute eight kilograms of cocaine, which has a street value of $800,000. According to PACER,

Johnny Domingue remains in custody in Texas for his September 9, 2020 arrest and is scheduled

for trial on June 7, 2021, the same day this trial begins.5

        On September 2, 2020, one week before Johnny Domingue’s arrest for attempting to

distribute eight kilograms of cocaine, Judge Fallon issued an order denying Domingue’s request

for early termination of supervised release.6 According to Judge Fallon, on June 29, 2020, the

Court processed correspondence from Johnny Domingue requesting early termination of

supervised release.7 Notably, Judge Fallon memorialized that the Government did not oppose

Domingue’s request for early termination.

        Domingue’s request for early termination of supervised release paints the picture of

Domingue as reformed and rehabilitated, having no altercations of any type with law enforcement,

passing all drug tests, and maintaining full employment, residency, and outpatient counseling.

What Domingue didn’t tell Judge Fallon was that he was at the same time concocting a scheme to

distribute massive quantities of cocaine back into Louisiana. Obviously, Domingue’s request to

Judge Fallon constitutes impeachment evidence when he testifies in the upcoming trial against

Scott insofar as the request contains several false statements.




5
  United States of America v. Johnny Jacob Domingue, No. 4:20-cr-00470 (S.D. Tex.), R. Doc. 10.
6
  Attached hereto as Exhibit 3, No. 2:16-cr-00092 (E.D. La.), R. Doc. 164.
7
  Attached hereto as Exhibit 4, R. Doc. 163-1.




                                                       6
      Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 7 of 15




        In an effort to reduce the issues in dispute, Scott is requesting the following pared-down

list of discovery from the Government:

              case file of Juan Manuel Varela, Jr., including all debriefing notes from the CI
               referenced in Attachment “A” relative to the criminal complaint filed in United
               States of America v. Johnny Jacob Domingue, Case No. 4:20-cr-00470 (S.D. Tex.);

              all recordings of phone calls involving Johnny Domingue since he has been in
               custody in USA v. Johnny Jacob Domingue, Case No. 4:20-cr-00470 (S.D. Tex.)
               until the present; and

              all recordings of phone calls involving the CI referenced in Attachment “A” to the
               criminal complaint filed in United States of America v. Johnny Jacob Domingue,
               No. 4:20-cr-00470 (S.D. Tex.).

        Now, considering the newly produced emails between the Government’s prosecution team

and Domingue’s counsel, the materials related to the Texas investigation against Johnny

Domingue are clearly material to this case are in the possession, custody, and/or control of the

Government and constitute impeachment evidence.

II.     Law and Argument

        On a defendant’s request, the Government must produce any document or object in its

possession, custody, or control that is “material to preparing the defense”:

        Upon a defendant's request, the government must permit the defendant to inspect and to
        copy or photograph books, papers, documents, data, photographs, tangible objects,
        buildings or places, or copies or portions of any of these items, if the item is within the
        government’s possession, custody, or control and:

               (i) the item is material to preparing the defense;
               (ii) the government intends to use the item in its case-in-chief at trial; or
               (iii) the item was obtained from or belongs to the defendant.

Fed. R. Crim. P. 16(a)(1)(E) (emphasis added). As detailed below, the information that Scott seeks

is in the possession, custody, or control of the Government and is material to the upcoming trial.




                                                  7
     Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 8 of 15




         A.       The materials are in the possession, custody, and control of the Government.

         First, the materials are in the possession, custody, and/or control of the Government.

Although Rule 16(a)(1)(E) refers only to materials within the Government’s “possession, custody,

or control,” those materials include any materials in the hands of a governmental investigatory

agency closely connected to the prosecutor. United States v. Scruggs, 583 F.2d 238, 242 (5th Cir.

1978). In a Jencks Act case,8 the Fifth Circuit held:

         The Jencks Act is not restricted to statements in the hands of, or known to, the
         particular prosecuting attorney assigned to the case, the U.S. Attorney’s office, the
         Criminal Section of the Justice Department, or even the entire Justice Department.

United States v. Ramirez, 174 F.3d 584, 588 (5th Cir. 1999) (quoting United States v. Beasley, 576

F.2d 626, 631 (5th Cir. 1978) (internal quotation marks omitted). “Certainly the prosecutor would

not be allowed to avoid disclosure of evidence by the simple expedient of leaving relevant evidence

to repose in the hands of another agency while utilizing his access to it in preparing his case for

trial; such evidence is plainly within his Rule 16 ‘control.’” United States v. Trevino, 556 F.2d

1265, 1272 (5th Cir. 1977).

         Prosecutors have an affirmative duty to disclose evidence that is both favorable to the

defendant and material to either guilt or punishment.9 In addition to providing information in its

custody, the Government has an affirmative duty to seek out favorable evidence “known to the

others acting on the government’s behalf in the case, including the police.” Kyles v. Whitley, 514

U.S. 419, 437–38 (1995); see also United States v. Auten, 632 F.2d 478 (5th Cir. 1980) (“If

disclosure were excused in instances where the prosecution has not sought out information readily



8
  Ramirez was a Jenks Act case, but the same rationale applies to Rule 16 and Brady. In 2018, a Texas district court
held that there is “no meaningful, substantive distinction between possession under the Jencks Act and the requirement
that producible material be ‘in the possession of the Government’ under Brady.” United States v. Fackrell, No 1:16-
CR-26(2), 2018 WL 7821081, at *4 (E.D. Tex. Feb. 9, 2018) (citing Ramirez).




                                                          8
      Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 9 of 15




available to it, we would be inviting and placing a premium on conduct unworthy of representatives

of the United States Government.”). Further, a prosecutor’s duty to disclose favorable evidence to

the defense extends to evidence that would impeach a government witness. Giglio v. United States,

405 U.S. 150, 154–55 (1972). Stated simply, the prosecution’s obligation to produce favorable

evidence is broad.10

        In United States v. Deutsch, the prosecution argued that it was not required to produce

personnel file materials of its principal witness because the materials were held by another

government agency. United States v. Deutsch, 475 F.2d 55, 58 (5th Cir. 1973), overruled on other

grounds by United States v. Henry, 749 F.2d 203 (5th Cir. 1984). The Fifth Circuit observed that

the prosecution did not deny that it had access to the files and had not even attempted to acquire

the materials. Ultimately, the Fifth Circuit found that the prosecution should have supplied the file

materials to the defendant:

        We do not suggest by citing Barber that the government was obliged to obtain
        evidence from third parties, but there is no suggestion in Brady that different “arms”
        of the government, particularly when so closely connected as this one for the
        purpose of the case, are severable entities.

Id.

        Email correspondence from the Government’s prosecution team in this case to Domingue’s

attorney show that the Scott’s prosecution team is actively working with government prosecutors

in Texas to secure Domingue’s favorable testimony against Scott in exchange for a downward

departure motion in Texas. In opposing Scott’s original Motion to Compel, the Government



10
  Expounding on the interplay between Rule 16 and Brady, one commentator has said:
         Liberality in passing on discovery motions under [Federal Rule 16] . . . would be consistent with the
         Supreme Court’s recognition that ‘disclosures, rather [than] suppression, of relevant materials
         ordinarily promotes the proper administration of criminal justice.’
4 Barron & Hotlzoff, Federal Practice and Procedure at 65 (quoting Dennis v. United States, 384 U.S. 855, 869 (1966);
United States v. White, 450 F.d 264, 268-69 (5th Cir. 1971).




                                                         9
       Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 10 of 15




vehemently asserted that it was “completely different,” “totally separate,” and “distinct” from the

Texas prosecution/investigation team.11 The Government’s emails say otherwise. The Government

has been involved with other prosecutions involving Domingue, dispelling any notion that the

Government’s prosecution team in this case is so far removed from the Government’s team in the

Texas investigation that the materials are wholly unreachable. As in Deutsch, the Government has

not asserted that is has been denied access to the materials. The requested materials are in the

possession, custody, and/or control of the Government in Scott’s case because they are working

with the Texas prosecutors who undeniably possess the Domingue file materials at issue herein.

           B.        The Texas investigation materials are material.

           Next, the information sought by Scott is material. “[M]aterial to preparing the defense,” in

the context of Rule 16(a)(1)(E), is broad. It is enough that there exists ‘“some indication’ that

pretrial disclosures of the information sought ‘would have enabled the defendant significantly to

alter the quantum of proof in his favor.’” United States v. Goris, 876 F.3d 40, 44–45 (1st Cir. 2017)

(quoting United States v. Ross, 511 F.2d 757, 763 (5th Cir. 1975)). “This significant alteration may

take place in a myriad of ways, such as ‘uncovering admissible evidence, aiding witness

preparation, corroborating testimony, or assisting impeachment or rebuttal.” Id. (quoting United

States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993) (citations omitted)). Scott need only make a

prima facie showing that the information he seeks is material to obtain discovery under Rule 16.

United States v. Licciardi, No. 14-cv-284, 2016 WL 815509, at *1 (E.D. La. Mar. 2, 2016) (quoting

United States v. Buckley, 586 F.2d 498, 506 (5th Cir. 1978)). Here, the information sought is

material because Domingue’s recent arrest is connected to the upcoming trial in this case:

          Domingue is a co-conspirator in the operative indictment relative to the conversion and
           removal counts (Counts 8–10) at issue in this case;

11
     R. Doc. 509 at p. 6.




                                                   10
   Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 11 of 15




      Domingue pleaded guilty to conversion for conduct alleged in Count 8 of the superseding
       indictment in this case;

      Domingue’s January 25, 2016 arrest was the catalyst for specific acts of alleged conversion
       in Counts 8 and 9 of the superseding indictment in this case; and

      Domingue met his Texas cocaine source while imprisoned from his guilty plea in this
       district at the same time that he was meeting with the prosecutor in this case and preparing
       to be a Government witness against Chad Scott in his prior trials in this district.

       Further, it is undisputed that at the time that Johnny Domingue was negotiating with the

Government’s CI in Houston, Johnny Domingue was also seeking early termination of supervised

release from Judge Fallon here in New Orleans.

       The investigative materials in the Texas case are “material to preparing the defense” in a

myriad of ways. Unquestionably Scott’s counsel will use the investigative materials to “uncover[]

admissible evidence, aid[] witness preparation, corroborat[e] testimony, [and] assist[]

impeachment or rebuttal.” Lloyd, 992 F.2d at 351. No one can credibly dispute that the

investigative materials will significantly alter the quantum of proof in Scott’s favor. Rule 16, in

addition to Brady and its progeny, entitle Scott to the investigative materials, including all reports

by law enforcement, and recorded calls and texts between Johnny Domingue and the CI. Based on

information known or produced, Scott will cross-examine Domingue on his eight-kilogram

cocaine arrest and the Government’s offer to provide a downward departure memo to show bias

and motive as well as to attack Domingue’s credibility for lying to Judge Fallon in his summer of

2020 letter seeking early termination of supervised release. Now that the door is open to the

cocaine distribution count, Scott is entitled to the arrest file and related discovery sought to fully

confront Domingue with other instances of bias, motive, and false or inconsistent statements that

he may have made relative to his anticipated testimony against Scott and the conversion counts at

issues (Counts 8–10) in which Domingue is an alleged conspirator. See Brady v. Maryland, 373




                                                 11
   Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 12 of 15




U.S. 83, 87 (1963) (“[T]he suppression by the prosecution of evidence favorable to an accused

upon request violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faither or bad faither of the prosecution.”).

       It is often observed that “it is entirely up to the government to police itself to ensure that

its constitutional discovery obligations are met in every case.” What Good Will the “Due Process

Protections Act” Do?, THE NATIONAL LAW REVIEW, Dec. 17, 2020, available at

https://www.natlawreview.com/article/what-good-will-due-process-protections-act-do               (last

visited April 30, 2021). Congress recently acknowledged that the government often fails to live

up to its constitutional duty: In a rare display of bipartisanship, Congress enacted The Due Process

Protections Act last year to amend Federal Rule of Criminal Procedure 5 to require federal district

judges to remind prosecutors of their duty to disclose Brady material specifically.

       “[T]he DPPA is merely a simple reminder of a truism stated in the Brady decision—and

that should be taken to heart by everyone involved in the criminal justice process, especially federal

prosecutors—that ‘[s]ociety wins not only when the guilty are convicted but when criminal trials

are fair; our system of the administration of justice suffers when any accused is treated unfairly.’

Brady, 373 U.S. at 87.” Id. If the Government will not produce the documents requested here,

and the Court will not compel it, the Court might at minimum review the documents itself to ensure

that they do not include Brady material to which Scott is entitled.

       C.      Scott is Entitled to the Requested Information for Impeachment Purposes.

       The Government’s prosecution team is working directly with Domingue to provide 5k

letters regarding other prosecution(s) against Domingue for favorable testimony in this case.

Accordingly, Scott is entitled to discovery regarding the Texas Investigation against Domingue to

identify the extent of Domingue’s partiality in this case.




                                                 12
     Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 13 of 15




         “The partiality of a witness is subject to exploration at trial, and is always relevant as

discrediting the witness and affecting the weight of his testimony.”12 In United States v.

Landerman a charge was pending against a witness for the prosecution and the Fifth Circuit found

that evidence of such pending charge was admissible as to the witness’s motive to testify against

the defendant.13 The Fifth Circuit noted, “the right to cross examination ‘is particularly important

when the witness is critical to the prosecution’s case.’”14 In United States v. Mizell the defendant’s

counsel “wanted to ask [the prosecution’s sole witness] about inconsistent statements that he had

made to the [investigators] about [defendant’s] and [the prosecution’s sole witness] own

involvement in the robbery and whether implicating [defendant] in the robbery was [the

prosecution’s sole witness’s] only chance for leniency with the government.”15 The Fifth Circuit

found that evidence of the witness’s bias and motive for testifying against the defendant should

have been admitted.16

         Here, Domingue is a key witness for the Government—as in Mizell and Landerman.

Domingue is bargaining with the Government regarding his testimony against Scott, and Scott is

entitled to full discovery regarding exculpatory or relevant impeachment evidence that exists in


12
   United States v. Landerman, 109 F.3d 1053, 1062 (5th Cir. 1997), opinion modified on reh’g, 116 F.3d 119 (5th
Cir. 1997) citing Davis v. Alaska, 415 U.S. 308, 316–17 (1974).
13
   Id. at 1063.
14
   Id. citing United States v. Mizell, 88 F.3d 288, 293 (5th Cir.), cert. denied, 519 U.S. 1046 (1996); see also U.S. v.
Robinson, 530 F.2d 1076, 1079 (D.C. Cir. 1976) (“The dominant principle is that evidence showing the ‘emotional
partiality’ of a witness ‘is always significant in assessing credibility,’ for ‘the trier must be sufficiently informed of
the underlying relationships, circumstances and influences operating on the witness so that, in light of his experience,
he can determine whether a mutation in testimony could reasonably be expected as a probable human reaction.’”);
State v. Mills, 259 So. 3d 1045, 1047 (La. App. 1 Cir. 2018) (“A witness's hope or knowledge he will receive leniency
from the state is highly relevant to establish bias or interest, as is the possibility the prosecution may have some
leverage over a witness due to pending criminal charges or a plea agreement. “[a] witness's bias or interest may arise
from arrests or pending criminal charges, or the prospect of prosecution, even when he has made no agreements with
the state regarding his conduct.”); State v. Vale, 95-1230, p. 4 (La. 1/26/96), 666 So. 2d 1070, 1072; State v. Rankin,
465 So. 2d 679, 681 (La. 1985) (“The possibility that the prosecution may have leverage over a witness due to that
witness'[s] pending criminal charges is recognized as a valid area of cross-examination.”); United States v. Purkey,
428 F.3d 738, 757 (8th Cir. 2005) (“[E]vidence of additional criminal conduct covered by a non-prosecution agreement
is relevant to show bias of the witness . . . .”).
15
   United States v. Mizell, 88 F.3d 288, 292 (5th Cir. 1996).
16
   Id.




                                                           13
       Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 14 of 15




the Domingue case file and/or recorded conversations between Domingue and the CI or from

Domingue to others. Absent these materials, the full extent of Scott’s right to confrontation and

impeachment will be infringed.

III.      Conclusion

          Scott is re-urging his Motion to Compel the disclosure of the materials related to the Texas

investigation into Domingue because of the newly produced emails between the Government’s

prosecution team and Domingue’s counsel. Domingue is a critical witness in the upcoming trial

on the second set of counts against Scott who will be called by the Government in its case. Scott

is entitled to confront and impeach his accuser and all other protections afforded by Rule 16, Brady,

Giglio, and Jencks.

                                                       Respectfully submitted,

                                                       FISHMAN HAYGOOD, LLP

                                                       /s/ Kerry Miller
                                                       KERRY J. MILLER (#24562), T.A.
                                                       201 St. Charles Avenue, Suite 4600
                                                       New Orleans, LA 70170
                                                       Telephone:     (504) 556-5549
                                                       Facsimile:     (504) 310-0275
                                                       Email: kmiller@fishmanhaygood.com

                                                       AND

                                                       MILLS & AYMOND LLP

                                                       ALYSSON L. MILLS (#30492)
                                                       KRISTEN D. AMOND (#37011)
                                                       650 Poydras Street, Suite 1525
                                                       New Orleans, LA 70130
                                                       Telephone:    (504) 383-0332
                                                       Facsimile:    (504) 383-0332
                                                       Email:        amills@millsamond.com
                                                                     kamond@millsamond.com

                                                       CJA Counsel for Defendant, Chad Scott




                                                  14
   Case 2:17-cr-00181-JTM-DMD Document 541-1 Filed 05/04/21 Page 15 of 15




                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of Court by using

the CM/ECF system, which will send a notice of electronic filing to all counsel of record on May

4, 2021.

                                                    /s/ Kerry Miller
                                                    KERRY J. MILLER




                                               15
